Citation Nr: 0811714	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  07-00 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a chronic skin 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In March 2008, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge at the Winston-Salem 
RO.  A transcript of the hearing is of record.  


FINDING OF FACT

The veteran currently is shown as likely as not to have a 
chronic skin condition that had its clinical onset during his 
combat service in the Republic of Vietnam.


CONCLUSION OF LAW

Resolving doubt in favor of the veteran, a chronic skin 
disorder is due to disease that had its clinical onset during 
service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Given the fully 
favorable decision with respect to the claim of service 
connection for a skin disorder, the Board finds that any 
issue with regard to the timing or content of the VCAA notice 
provided to the veteran is moot or represents harmless error.

II.  Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

That an injury was incurred in service is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after military service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran is seeking service connection for a chronic skin 
condition.  During his March 2008 hearing, the veteran 
reported that he gets outbreaks of small, red, itchy bumps on 
his skin two or three times per year which he believes could 
be related to several rashes he allegedly experienced in 
service.

The veteran reported that he began developing skin rashes 
from being exposed to wet conditions and the environment in 
Vietnam.  He stated that this condition was generally 
referred to as "jungle rash" or "jungle rot."  He also 
stated that medics gave him something to rub on his skin but 
did not document this treatment in his medical records.  

The veteran testified that he started seeing Dr. L. in 1972, 
about one year after his separation from service, who told 
him that he was carrying over his skin rash from Vietnam.  
Dr. L. referred him to a dermatologist, Dr. K., in 1973.  He 
stated that Dr. K. gave him a lot of medication.  He 
eventually found a cream that worked and started getting the 
cream refilled from different doctors.  The veteran submitted 
empty prescription boxes demonstrating that he was being 
prescribed rash medication as early as 1986.  

The veteran's service medical records are negative for any 
diagnosis of a skin condition.  Although the RO and the 
veteran requested records of the veteran's 1973 treatment for 
skin rashes from Dr. K., both were advised that records were 
not retained after fourteen years.  The Board notes that the 
veteran is not considered competent to offer a diagnosis as 
to most diseases or injury sustained in service, or to link a 
current disability to any disease or injury incurred in 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  However, the Board 
believes that skin rashes are among the rarer types of 
disabilities that lend themselves to lay observation; thus, 
the veteran is competent to report having skin rashes on 
several occasions in service, and to describe the symptoms he 
experienced at that time.  See Falzone v. Brown, 8 Vet. App. 
398 (1995); McCartt v. West, 12 Vet. App. 164 (1999) 

Furthermore, the record reflects that the veteran served in 
combat while in the Republic of Vietnam, as shown by his 
receipt of a Combat Infantryman's Badge.  Thus, the Board 
notes that the veteran's description of events that occurred 
in the Republic of Vietnam are presumed to have occurred, if 
those events are consistent with the circumstances, 
hardships, or conditions of the veteran's service.  38 
U.S.C.A. § 1154(b) (West 2002).  In November 2005, the 
veteran underwent a VA skin diseases examination in which the 
examiner noted a diagnosis of what was likely some sort of 
atopic dermatitis or nummular eczema, even though the 
examiner could not physically see a rash on examination.  She 
stated that the rash does appear to be steroid responsive at 
this time and noted that this is clinically consistent.  She 
noted that the rash seemed to be ongoing two to three times 
per year.  She concluded that the rash is as likely due to 
military service as it is not.

In summary, there is competent lay evidence of skin rashes in 
service and a continuity of symptomatology since service; and 
a VA examiner specifically concluded that it was at least as 
likely as not that he had atopic dermatitis or nummular 
eczema that was related to his in-service symptoms.  In light 
of this opinion, the Board finds the evidence to be at least 
in relative equipoise as to whether the veteran's chronic 
skin disability was incurred in service.  Hence, by extending 
the benefit of the doubt to the veteran, service connection 
for the veteran's current chronic skin disorder is warranted.


ORDER

Service connection for a chronic skin rash is granted.  



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


